UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1599



KEITH BRUNDIGE,

                                               Plaintiff - Appellant,

          versus


DENNIS JENSEN, of the Prince William County
Police Department,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (1:06-cv-00111-TSE)


Submitted: October 31, 2006                 Decided:   November 2, 2006



Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Brundige, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Keith   Brundige    appeals    the   district   court’s   order

dismissing his complaint as frivolous. We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court.      See Brundige v. Jensen, No.

1:06-cv-00111-TSE (E. D. Va. Mar. 21, 2006). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                 - 2 -